Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 22, 2018

The Court of Appeals hereby passes the following order:

A18A1167. DENNIS RAY CHEEK v. THE STATE.

      The above-referenced case was docketed in this Court on February 2, 2018. In
accordance with Court of Appeals Rule 23 (a), the Appellant was required to file his
brief within 20 days of that date. Thus, the Appellant was initially required to file his
brief on or before February 22, 2018. But on February 23, 2018, the Appellant filed
a pro se motion for an extension of time to file his brief, and this Court granted the
motion, ordering the Appellant to file his brief by March 14, 2018. As of the date of
this order, the Appellant has failed to do so. As a result, this appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/22/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.